Citation Nr: 1749350	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back problems), to include claims for degenerative disc disease of the cervical and thoracic spines. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the claims file.

In September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record reflects that the Veteran's submitted a statement in October 2017 asking that his appeal be advanced on the Board's docket due to financial difficulties resulting from the loss of his home.  A motion to advance a case on the docket may be granted only if the case involves interpretation of law of general application affecting other claims, if the appellant is seriously ill or is under severe financial hardship, or if other sufficient cause is shown. "Advanced age" is defined as 75 or more years of age. See 38 C.F.R. Â§ 20.900 (c).  In light of the Veteran's financial difficulties, his motion to advance his appeal on the Board's docket is granted.  



REMAND

In August 2016, the Veteran's attorney wrote that VA had not fulfilled its duty to assist by obtaining relevant VA treatment records.  A review of the record indicates that VA treatment records since 2011 have not been associated with the record.  The Veteran's attorney asserts that the Veteran has received relevant treatment since this time.  Therefore, a remand is necessary to obtain outstanding VA treatment records. 

In May 2009, Dr. P.J. wrote that parachute-jumping exercises caused the Veteran's spine and foot injuries.  He did not provide a rationale for his conclusion.  However, the opinion does suggest that the Veteran's current spine disabilities may be related to his service-connected foot disabilities.  Upon remand, the AOJ should obtain an addendum opinion that addresses the Veteran's current treatment records and secondary service connection.

As the development that has been ordered will provide a greater insight into the Veteran's disability picture, the Board will defer adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  VA treatment records since 2011 should be associated with the record.

2.  After completing the indicated development, the AOJ should obtain an addendum opinion on the following questions: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from a current back or spinal condition, to include degenerative disc disease, which was incurred in or otherwise etiologically related to his active service, to include his parachute jumps?

b)  If the answer to the above question is negative, the VA examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back and spinal condition was caused or permanently aggravated beyond its natural progression by the service-connected foot disabilities?

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




